Exhibit 10.5

[Form for Arduini Annual Contract Stock Grant]

INTEGRA LIFESCIENCES HOLDINGS CORPORATION
CONTRACT STOCK / RESTRICTED UNITS AGREEMENT
Pursuant to
2003 EQUITY INCENTIVE PLAN

AGREEMENT, dated as of       , 20      , by and between Integra LifeSciences
Holdings Corporation, a Delaware corporation (the “Company”), and Peter J.
Arduini (the “Executive”).

WHEREAS, the Company and Executive have previously entered into that certain
employment agreement dated as of [      ], 2010 (the “Employment Agreement”);

WHEREAS, the Company maintains the Integra LifeSciences Holdings Corporation
Second Amended and Restated 2003 Equity Incentive Plan (the “2003 Plan”), the
terms of which are hereby incorporated by reference and made part of this
Agreement;

WHEREAS, the 2003 Plan provides for the award of Contract Stock on the terms and
conditions set forth therein; and

WHEREAS, the Committee has determined that, as an inducement to the Executive to
enter into or remain in the service of the Company, it would be to the advantage
and in the best interest of the Company and its stockholders to grant to
Executive an aggregate of [      ] (      ) shares of Contract Stock under the
2003 Plan in the form of restricted units (the “Units”) representing the right
to receive an equal number of shares of common stock of the Company, par value
$.01 per share (“Common Stock”), on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Employment Agreement or the 2003 Plan, as applicable,
unless otherwise indicated.

2. Grant of Units. Executive is hereby granted, as of       , 20       (the
“Grant Date”), deferred compensation in the form of [      ] (      ) Units
pursuant to the terms of this Agreement and the 2003 Plan. The Executive’s right
to receive the shares of Common Stock underlying the Units shall be subject to
forfeiture as provided in Section 4 of this Agreement.

3. Vesting.

(a) Subject to paragraph (b) and Section 4 below, the Units shall vest in
cumulative installments as follows:

(i) One-third of the Units shall vest on the first anniversary of the Grant
Date;

(ii) One-third of the Units shall vest on the second anniversary of the Grant
Date; and

(iii) One-third of the Units shall vest on the third anniversary of the Grant
Date;

(b) One hundred percent (100%) of the then outstanding Units shall vest in the
event that:

(i) Executive incurs a Termination of Service (as defined below) (1) by reason
of the Executive’s “Disability” (as defined in Section 1 of the Employment
Agreement), or (2) by reason of the Executive’s death; or

(ii) a “Change in Control” (as defined in the Employment Agreement) occurs prior
to the Executive’s Termination of Service.

(c) For purposes of this Agreement, “Termination of Service” shall mean the time
when the Executive ceases to provide services to the Company and its Related
Corporations and Affiliates as an employee or Associate for any reason with or
without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or disability. A Termination of Service shall not
include a termination where the Executive is simultaneously reemployed by, or
remains employed by, or continues to provide services to, the Company and/or one
or more of its Related Corporations and Affiliates or a successor entity
thereto.

4. Forfeiture of Units. Immediately upon a Termination of Service for any reason
other than the Executive’s death or Disability, the Executive shall forfeit any
and all Units which have not vested or do not vest on or prior to such
termination, and the Executive’s rights in any such Units which are not so
vested shall terminate, lapse and expire (including the Executive’s right to
receive the shares underlying such Units).

5. Dividend Equivalents. Executive shall be entitled to receive, with respect to
all outstanding vested Units (as such Units may be adjusted under Section 8),
dividend equivalent amounts equal to the regular quarterly cash dividend payable
to holders of Common Stock (to the extent regular quarterly cash dividends are
paid) as if Executive were an actual shareholder with respect to the number of
shares of Common Stock equal to his outstanding vested Units. Such dividend
equivalent amounts shall be aggregated on a quarterly basis while the Units are
outstanding and paid to Executive within thirty (30) days following the first
business day that occurs immediately following the 6-month period after the date
of Executive’s “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations) (a “Separation from Service”). For
the avoidance of doubt, such dividend equivalent amounts shall only be paid with
respect to Units that are vested as of the applicable dividend payment date, and
Executive shall not be entitled to receive any dividend equivalent amounts with
respect to Units that are not vested as of such dividend payment date. The
dividend equivalents and any amounts that may become payable in respect thereof
shall be treated separately from the Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Code Section 409A.

6. Payment of Units.

(a) The shares of Common Stock underlying Units which are then vested under
Section 3(a) or 3(b) (the “Unit Shares”) shall be paid out to Executive within
thirty (30) days following the first business day that occurs immediately
following the 6-month period after the date of Executive’s Separation from
Service.

(b) All payments of Unit Shares shall be made by the Company in the form of
whole shares of Common Stock, and any fractional share shall be distributed in
cash in an amount equal to the value of such fractional share determined based
on the Fair Market Value (as defined in the 2003 Plan) as of the date
immediately prior to such distribution.

(c) Any Unit Shares delivered shall be deposited in an account designated by
Executive and maintained at a brokerage house selected by Executive. Any such
Unit Shares shall be duly authorized, fully paid and non-assessable shares,
listed with NASDAQ or the principal United States securities exchange on which
the Common Stock is admitted to trading and, so long as the Company is required
to file reports under Section 13 or 15(d) of the Securities Exchange Act of
1934, registered on a Form S-8 registration statement maintained by the Company,
if registration is requested by Executive.

(d) Except as otherwise provided in this Agreement, Executive shall not be
deemed to be a holder of any Common Stock pursuant to a Unit until the date of
the issuance of a certificate to him for such shares and, except as otherwise
provided in this Agreement, Executive shall not have any rights to dividends or
any other rights of a shareholder with respect to the shares of Common Stock
covered by a Unit until such shares of Common Stock have been issued to him,
which issuance shall not be unreasonably delayed.

(e) The Company shall be entitled to withhold in cash, shares or deduction from
other compensation payable to the Executive any sums required by federal, state
or local tax law to be withheld with respect to the grant, vesting, distribution
or payment of the Units or the Unit Shares. In satisfaction of the foregoing
requirement with respect to the grant, vesting, distribution or payment of the
Units or Unit Shares, to the extent permitted by Section 409A of the Code,
including Treas. Reg. Section 1.409A-3(j)(4)(vi), the Company shall withhold
shares of Common Stock otherwise issuable upon payment of the Units having a
Fair Market Value equal to the sums required to be withheld. Subject to the
following sentence, the number of shares of Common Stock which shall be so
withheld in order to satisfy the Executive’s federal, state and local
withholding tax liabilities with respect to the grant, vesting, distribution or
payment of the Units or Unit Shares shall be limited to the number of shares
which have a Fair Market Value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state and local tax purposes that are applicable to such supplemental
taxable income. In the event that the number of shares of Common Stock having a
Fair Market Value equal to the sums required to be withheld is not a whole
number of shares, the number of shares so withheld shall be rounded up to the
nearest whole share.

(f) Executive’s right to receive payment of any amounts under this Agreement
shall be an unfunded entitlement and shall be an unsecured claim against the
general assets of the Company.

(g) After payment in accordance with this Section 6, the Unit Shares may not be
sold, transferred or otherwise disposed of by Executive for a period of five
days after receipt of such shares by Executive, except that no such restrictions
shall apply in the case of a Change in Control or in the event that Unit Shares
are sold or withheld in order to satisfy any obligations Executive may have with
respect to any applicable tax withholding requirements on vesting or receipt of
Unit Shares (including, without limitation, pursuant to Section 6(e) above).

7. Representations. The Company represents and warrants that this Agreement has
been authorized by all necessary action of the Company, has been approved by the
Board and is a valid and binding agreement of the Company enforceable against it
in accordance with its terms and that the Unit Shares will be issued pursuant to
and in accordance with the 2003 Plan, will be listed with NASDAQ or the
principal United States securities exchange on which the Common Stock is
admitted to trading, and will be validly issued, fully paid and non-assessable
shares. The Company further represents and warrants that the grant of Units
under this Agreement has been approved by the Company’s Compensation Committee,
that the 2003 Plan has and will have sufficient shares available to effect the
distribution of the Unit Shares.

8. Changes in the Common Stock and Adjustment of Units.

(a) In the event the outstanding shares of the Common Stock shall be changed
into an increased number of shares, through a share dividend or a split-up of
shares, or into a decreased number of shares, through a combination of shares,
then immediately after the record date for such change, the number of Units then
subject to this Agreement shall be proportionately increased, in case of such
share dividend or split-up of shares, or proportionately decreased, in case of
such combination of shares. In the event the Company shall issue any of its
shares of stock or other securities or property (other than Common Stock which
is covered by the preceding sentence), in a reclassification of the Common Stock
(including without limitation any such reclassification in connection with a
consolidation or merger in which the Company is the continuing entity), the kind
and number of Units subject to this Agreement immediately prior thereto shall be
adjusted so that the Executive shall be entitled to receive the same kind and
number of shares or other securities or property which the Executive would have
owned or have been entitled to receive after the happening of any of the events
described above, had he owned the shares of the Common Stock represented by the
Units under this Agreement immediately prior to the happening of such event or
any record date with respect thereto, which adjustment shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

(b) In the event the Company shall distribute to all holders of the Common Stock
evidences of its indebtedness or assets (including leveraged recapitalizations
with special cash distributions, but excluding regular quarterly cash
dividends), then in each case the number of Units thereafter subject to this
Agreement shall be determined by multiplying the number of Units theretofore
subject to this Agreement by a fraction, (i) the numerator of which shall be the
then current market price per share of Common Stock (as determined in paragraph
(c) below) on the record date for such distribution, and (ii) the denominator of
which shall be the then current market price per share of the Common Stock less
the then fair value (as mutually determined in good faith by the Board and the
Executive) of the portion of the assets or evidences of indebtedness so
distributed applicable to a share of Common Stock. Such adjustment shall be made
whenever any such distribution is made, and shall become effective on the date
of distribution retroactive to the record date for the determination of
shareholders entitled to receive such distribution.

(c) For the purpose of any computation under paragraph (b) of this Section 8,
the current market price per share of the Common Stock at any date shall be
deemed to be the average of the daily Stock Prices (as defined herein) for 15
consecutive Trading Days (as defined herein) commencing 20 Trading Days before
the date of such computation. “Stock Price” for each Trading Day shall be the
“Fair Market Value” of the Common Stock (as defined in the 2003 Plan, as in
effect on the date of this Agreement) for such Trading Day. “Trading Day” shall
be each Monday, Tuesday, Wednesday, Thursday and Friday, other than any day on
which the Common Stock is not traded on the exchange or in the market which is
the principal United States market for the Common Stock.

(d) For the purpose of this Section 8, the term “Common Stock” shall mean
(i) the class of Company securities designated as the Common Stock at the date
of this Agreement, or (ii) any other class of equity interest resulting from
successive changes or reclassifications of such shares consisting solely of
changes in par value, or from par value to no par value, or from no par value to
par value. In the event that at any time, as a result of an adjustment made
pursuant to the second sentence of Section 8(a) above, the Executive shall
become entitled to Units representing any shares other than the Common Stock,
thereafter the number of such other shares represented by a Unit shall be
subject to adjustment from time to time in a manner and on the terms as nearly
equivalent as practicable to the provisions with respect to the shares contained
in this Section 8, and the provisions of this Agreement with respect to the
shares of Common Stock represented by the Units shall apply on like terms to any
such other shares.

(e) In case of any Change in Control, consolidation of the Company, or merger of
the Company with another corporation as a result of which Common Stock is
converted or modified, or in case of any sale or conveyance to another
corporation of the property, assets and business of the Company as an entirety
or substantially as an entirety, the Company shall modify the Units so as to
provide the Executive with Units reflecting the kind and amount of shares and
other securities and property (or cash, as applicable) that he would have owned
or have been entitled to receive immediately after the happening of such Change
in Control, consolidation, merger, sale or conveyance had his Units immediately
prior to such action actually been shares and, if applicable, other securities
of the Company represented by those Units. The provisions of this Section 8(e)
shall similarly apply to successive consolidations, mergers, sales or
conveyances.

(f) If the Company distributes rights or warrants to all holders of its Common
Stock entitling them to purchase shares of Common Stock at a price per share
less than the current market price per share on the record date for the
distribution, the Company shall distribute to Executive equivalent amounts of
such rights or warrants as if Executive were an actual shareholder with respect
to the number of shares of Common Stock equal to his outstanding Units. Such
rights or warrants shall be exercisable at the same time, on the same terms and
for the same price as the rights or warrants distributed to holders of the
Common Stock; provided, however, that if such rights or warrants are deemed to
be deferred compensation subject to the requirements of Section 409A of the
Code, such rights or warrants shall be distributed to Executive in a manner that
complies with such requirements.

(g) In case any event shall occur as to which the provisions of this Section 8
are not applicable but the failure to make any adjustment would not fairly
protect the rights represented by the Units in accordance with the essential
intent and principles of this Section 8 then, in each such case, the Company
shall make an adjustment, if any, on a basis consistent with the essential
intent and principles established in this Section 8, necessary to preserve,
without dilution, the rights represented by the Units. The Company will promptly
notify the Executive of any such proposed adjustment.

(h) Notwithstanding anything to the contrary contained herein, the provisions of
Section 8 shall not apply to, and no adjustment is required to be made in
respect of, any of the following: (i) the issuance of shares of Common Stock
upon the exercise of any other rights, options or warrants that entitle the
holder to subscribe for or purchase such shares (it being understood that the
sole adjustment pursuant to this Section 8 in respect of the issuance of shares
of Common Stock upon exercise of rights, options or warrants shall be made at
the time of the issuance by the Company of such rights, options or warrants, or
a change in the terms thereof); (ii) the issuance of shares of Common Stock to
the Company’s employees, directors or consultants pursuant to bona fide benefit
plans adopted by the Company’s Board; (iii) the issuance of shares of Common
Stock in a bona fide public offering pursuant to a firm commitment offering;
(iv) the issuance of shares of Common Stock pursuant to any dividend
reinvestment or similar plan adopted by the Company’s Board to the extent that
the applicable discount from the current market price for shares issued under
such plan does not exceed 5%; and (v) the issuance of shares of Common Stock in
any arm’s length transaction, directly or indirectly, to any party.

(i) Notwithstanding anything in this Agreement to the contrary, in the event of
a spin-off by the Company to its shareholders, Executive’s participation in such
spin-off with respect to the Units and the adjustment of the Units shall be
determined in an appropriate and equitable manner, and it is the intention of
the parties hereto that, to the extent practicable, such adjustment shall
include an equity interest in the spin-off entity.

(j) In the event the parties hereto cannot agree upon an appropriate and
equitable adjustment to the Units, the services of an independent investment
banker mutually acceptable to Executive and the Company shall (at the sole
expense of the Company) be retained to determine an appropriate and equitable
adjustment, and such determination shall be binding upon the parties.

(k) Each additional Unit which results from adjustments made pursuant to this
Section 8 or the 2003 Plan shall be subject to the same terms and conditions
regarding vesting and forfeiture as the underlying Unit to which such additional
Unit relates.

(l) Notwithstanding the foregoing, no adjustment shall be made and no action
shall be taken under this Section 8 to the extent that such adjustment or action
shall cause the Units to fail to comply with Section 409A of the Code or the
Treasury Regulations thereunder (to the extent applicable to the Units).

9. No Right to Employment. Nothing in this Agreement shall confer upon Executive
the right to remain in employ of the Company or any subsidiary of the Company.

10. Nontransferability. This Agreement shall not be assignable or transferable
by the Company (other than to successors of the Company) and this Agreement and
the Units shall not be assignable or transferable by the Executive otherwise
than by will or by the laws of descent and distribution, and the Units may be
paid out during the lifetime of the Executive only to him. More particularly,
but without limiting the generality of the foregoing, the Units may not be
assigned, transferred (except as provided in the preceding sentence), pledged,
or hypothecated in any way (whether by operation of law or otherwise), and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Units
contrary to the provisions of this Agreement, and any levy of any attachment or
similar process upon the Units, shall be null and void and without effect.

11. Entire Agreement. This Agreement and the Employment Agreement contain all
the understandings between the parties hereto pertaining to the matters referred
to herein, and supersede all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto. The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, basis or effect of this Agreement or
otherwise.

12. Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment or modification is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

13. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:

To the Executive: at Executive’s most recent address on the records of the
Company

To the Company:

Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention: Chairman
Facsimile: 609-275-9006

(with a copy to the Company’s Chief Executive Officer and the Company’s General
Counsel)

Any notice delivered personally or by courier under this Section 13 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those to which it is so determined to be invalid
and unenforceable, shall not be affected thereby, and each provision hereof
shall be validated and shall be enforced to the fullest extent permitted by law.

15. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing, this Agreement by the terms of any law,
order, rule or regulation, its certificate of incorporation or by-laws, or any
agreement to which it is a party.

16. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or Executive’s employment to the
extent necessary for the intended preservation of such rights and obligations.

17. Successors. This Agreement shall inure to the benefit of and be binding upon
each successor of the Company, and upon the Executive’s beneficiaries, legal
representatives or estate, as the case may be.

18. Construction. Except as would be in conflict with any specific provision
herein, this Agreement is made under and subject to the provisions of the 2003
Plan as in effect on the Grant Date and, except as would conflict with the
provisions of this Agreement, all of the provisions of the 2003 Plan as in
effect on the Grant Date are hereby incorporated herein as provisions of this
Agreement. In the event of any such conflict, the terms of this Agreement shall
govern.

19. Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

20. Headings. All descriptive headings of sections and paragraphs in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

22. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall in all respects be
administered and interpreted in accordance with Section 409A. Notwithstanding
anything in the Agreement to the contrary, payment may only be made under the
Agreement upon an event and in a manner permitted by Section 409A of the Code.
If a payment is not made by the designated payment date under the Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. Any payment to be made upon a termination of employment
under this Agreement may only be made upon a Separation from Service. To the
extent that any provision of the Agreement would cause a conflict with the
requirements of Section 409A of the Code, or would cause the administration of
the Agreement to fail to satisfy the requirements of Section 409A, such
provision shall be deemed null and void to the extent permitted by applicable
law.

[Signature page follows]

1

IN WITNESS WHEREOF, the parties hereto have executed this Contract Stock /
Restricted Units Agreement as of the date first above written.

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

By:
Name:
Title:


EXECUTIVE

Peter J. Arduini

2